          Case 1:21-cv-01289-PAE Document 16 Filed 02/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 DAPPER LABS INC.,

                                        Plaintiff,                      21 Civ. 1289 (PAE)
                        -v-
                                                                              ORDER
 EMILY GOETZ AND JOHN DOES Nos 1 to 25,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received an ex parte application from plaintiff Dapper Labs Inc. seeking a

temporary restraining order and a preliminary injunction enjoining defendants Emily Goetz and

John Does Nos. 1 to 25 from using the FLOW mark in connection with the sale, offering for sale,

advertising, marketing, and promoting of Flow Protocol Token so to prevent the erosion of the

goodwill associated with plaintiffs FLOW Mark. The Court declined to enter a temporary

injunction without the benefit of a response from defendants and scheduled a telephonic hearing

on Friday, February 19, at 10 a.m., for the purpose of determining whether to enter preliminary

relief. Dkt. 11. The Court now orders Grant Gulovsen, Esq., who has held himself out as

representing the developers of Flow Protocol, to attend this telephonic hearing. The Court

directs the plaintiff to serve this order on Mr. Gulovsen via email forthwith, and to file an

affirmation of that service on the docket by tonight at 7:00 p.m.

       SO ORDERED.


                                                             PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: February 17, 2021
       New York, New York
